10

11

12

13

14

15

16

if

18

19

20

21

22

 

 

_ Filta WN THE U.S, DISTRICT Cou
EASTERN DISTRICT OF WASHINGTON

NOV 22 2019

SEAN F. MoAVOY, CLERK

Sree) DEPUTY
RICHLAND, WASHINGTON

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA, No. 4:18-CR-06054-EFS-1
Plaintiff,
Vv.
JURY VERDICT
SAMI ANWAR,
Defendant.

 

 

INSTRUCTIONS TO JURY: You must enter separate unanimous findings

as to each of the counts listed below. Your presiding juror must complete this verdict

form according to your deliberations by circling “Not Guilty” or “Guilty,” where you

have reached a unanimous verdict; she or he must then sign and date the form.

Count 1

We, the Jury, in the above-captioned case, unanimously find Defendant Sami

Anwar, Not Guilty orGuilty ) circle only one) of the offense of Conspiracy to Commit

Wire Fraud, in violation of 18 U.S.C. § 1349, as charged in Count 1 of the

Superseding Indictment.

Jury Verdict — Page 1 of 5

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Count 2

We, the Jury, in the above-captioned case, unanimously find Defendant Sami

Anwar, Not Guilty ox Guilty, (circle only one) of the offense of Conspiracy to Commit

Mail Fraud, in violation of 18 U.S.C. § 1349, as charged in Count 2 of the Superseding

Indictment.

Counts 3-25

As to Counts 3 through 25 of the Superseding Indictment, which charges

Defendant Sami Anwar with Wire Fraud in violation of 18 U.S.C. § 13843, We, the

Jury, in the above-captioned case, unanimously find Defendant Sami Anwar:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Count Verdict (circle only one for each count)
3 Not Guilty C Guilty)
4 Not Guilty Guilty’
5 Not Guilty (Guilty)
6 Not Guilty Guilty)
7 Not Guilty Guilty)
8 Not Guilty Guilty)
9 Not Guilty \Guiltyy
10 Not Guilty ( Guilty)
if Not Guilty Guilty)
12 Not Guilty Guilty)
13 Not Guilty (Guilty

 

 

 

Jury Verdict — Page 2 of 5

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14 Not Guilty Guilty)
15 Not Guilty Guilty
16 Not Guilty Guilty)
17 Not Guilty Guilty
18 Not Guilty Guilty
19 Not Guilty (Guilty)
20 Not Guilty Guilty >
21 Not Guilty (Guilty)
22 Not Guilty (Guilty)
23 Not Guilty CGuiltyS
24 Not Guilty C Guilty)
25 Not Guilty Guilty

 

As to Counts 26 through 40 of the Superseding Indictment, which charges
Defendant Sami Anwar with Mail Fraud in violation of 18 U.S.C. § 1341, We, the

Jury, in the above-captioned case, unanimously find Defendant Sami Anwar:

Counts 26-40

 

 

 

 

 

 

 

 

 

Count Verdict (circle only one for each count)
26 Not Guilty CGuilty
mt Not Guilty (Guilty>
28 Not Guilty C Guilty

 

Jury Verdict — Page 3 of 5

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21

22

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

29 Not Guilty Guilty)
30 Not Guilty Guilty)
31 Not Guilty Guilty)
32 Not Guilty (Guilty)
33 Not Guilty CGuilty)
<<
34 Not Guilty CGuilty)
35 Not Guilty C Guilty)
36 Not Guilty Guilty)
37 Not Guilty (Guilty)
==”
38 Not Guilty (Guilty)
39 Not Guilty C Guilty)
40 Not Guilty Guilty )

 

 

Counts 41-46

As to Counts 41 through 46 of the Superseding Indictment, which charges

Defendant Sami Anwar with Fraudulently Obtaining Controlled Substances, in

violation of 21 U.S.C. § 843(a)(3), We, the Jury, in the above-captioned case,

unanimously find Defendant Sami Anwar:

 

 

 

 

 

Count Verdict (circle only one for each count)
C Guilty
41 Not Guilty Guilty
amie
42 Not Guilty C Guilty)

 

 

 

 

 

Jury Verdict — Page 4 of 5

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

 

43

Not Guilty

 

44

Not Guilty

 

45

Not Guilty

 

46

 

 

Not Guilty

 

 

 

Count 47

We, the Jury, in the above-captioned case, unanimously find Defendant Sami

Anwar, Not Guilty or(Guilty> (circle only one) of the offense of Furnishing False or

Fraudulent Material, in violation of 21 U.S.C. § 843(a)(4)(A), as charged in Count 47

of the Superseding Indictment.

A
DATED this 22 day of November 2019.

 

PRESIDING JUROR

Jury Verdict — Page 5 of 5

 
